Exhibit 10.1.z


SETTLEMENT AGREEMENT


          THIS SETTLEMENT AGREEMENT (the "Agreement") is made and entered into
as of December 23, 2002 by and between Digital Teleport, Inc. ("DTI"), the
Official Unsecured Creditors Committee of Digital Teleport, Inc. (the
"Committee"), KLT Inc. ("KLTI"), KLT Telecom Inc. ("KLTT") (KLTI and KLTT are
hereinafter collectively referred to as "KLT"), Kansas City Power & Light
Company ("KCPL"), and Great Plains Energy Incorporated ("GPE") with reference to
the following recitals:

          WHEREAS, on December 31, 2001 (the "Petition Date"), in the Eastern
District of Missouri, St. Louis division, chapter 11 bankruptcy cases were
commenced pursuant to the United States Bankruptcy Code, 11 U.S.C. (section
symbol) 101 et. seq (the "Code") by: (a) DTI, assigned Case No. 01-54369-399
(the "Case"); (b) DTI's parent corporation, DTI Holdings, Inc. ("Holdings")
assigned Case No. 01-54370-399 (the "Holdings Case"); and (c) DTI's affiliate
Digital Teleport of Virginia, Inc. ("Virginia") assigned Case No. 01-54371-399
(the "Virginia Case"); and

          WHEREAS, in the Case, the Committee was appointed by the office of the
United States Trustee pursuant to 11 U.S.C. (section symbol) 1102; and

          WHEREAS, during the course of the Case, the Committee and DTI
investigated the acts of KLT, KCPL and GPE that occurred prior to the date
hereof (the "Investigation"); and

          WHEREAS, as a result of the Investigation, at a meeting held on
December 5, 2002, and in certain other phone conversations on other dates, the
Committee and DTI informed KLT, KCPL and GPE of certain alleged claims and
causes of action they believed they could assert against, and/or otherwise had
considered with respect to, KLT, KCPL and GPE in the Case (the "Causes"), which
Causes KLT, KCPL and GPE contend are without merit; and

          WHEREAS, in the Case, DTI has sought a buyer for substantially all of
its assets to consummate a sale pursuant to 11 U.S.C. (section symbol) 363 (the
"Sale") and also explored the possibility of a stand-alone reorganization; and

          WHEREAS, as a result of DTI's efforts, CenturyTel Fiber Company II,
LLC ("Century") has been identified as a potential buyer of DTI's assets (the
"Assets") in the Sale; and

          WHEREAS, a final execution version of the asset purchase agreement
between Century and DTI dated December __, 2002 has been circulated (the "Asset
Sale Agreement"); and

          WHEREAS, in the Asset Sale Agreement, $3.8 million of the purchase
price is to be escrowed subject to certain conditions (the "Escrow");

          WHEREAS, it is anticipated that the Sale will be approved by the court
presiding over the Case by entry of an order pursuant to 11 U.S.C. (section
symbol) 363 (the "Sale Order");

          WHEREAS, it is anticipated that upon closing of the Sale to Century or
to a higher bidder in the Sale process and the full release of the Escrow to
DTI, proceeds from the Sale plus DTI's cash on hand will total approximately
$47 million (the "Anticipated Proceeds"); and

          WHEREAS, in the Case, KLTT filed a proof of claim asserting a security
interest in virtually all of DTI's assets to secure repayment of over
$50 million of indebtedness (the "KLTT Claim"); and

          WHEREAS, as part of the Investigation, the Committee and DTI assert
that all or a portion of KLTT's security interest securing the KLTT Claim can be
avoided pursuant to 11 U.S.C. (section symbol) 547, which assertion KLTT
disputes; and

          WHEREAS, in the Case, Gary Douglass ("Douglass") filed an unsecured
proof of claim in the amount of $2,055,900.00 (the "Douglass Claim"); and

          WHEREAS, in the Case, the Missouri Department of Revenue ("MODOR")
filed a number of proofs of claim, including three priority proofs of claim in
the aggregate amount of $2,848,445.68 (the three priority proofs of claim are
hereinafter referred to as the "MODOR Claim"); and

          WHEREAS, in the Case, DTI filed objections to the Douglass Claim and
the MODOR Claim, and asserts that each claim should be disallowed in full and
neither Douglass nor MODOR should have an allowed claim in the Case; and

          WHEREAS, as a consequence of a settlement reached with Union Electric
Co., d/b/a Ameren UE ("Ameren") and a court order that was entered in the Case
approving the settlement (the "Ameren Settlement"), Ameren has an allowed
unsecured claim in the Case in the amount of $8 million (the "Ameren Claim");
and

          WHEREAS, DTI and Ameren have entered into an amendment to the Ameren
Settlement pursuant to which Ameren has agreed to reduce its unsecured claim in
the Case to $1 million in exchange for certain concessions to be provided to
Ameren by DTI and Century (the "Amended Ameren Settlement"), a copy of which is
attached hereto and marked Exhibit A; and

          WHEREAS, in the Case, excluding the Douglass Claim, the MODOR Claim,
the Ameren Claim, and the KLTT Claim, it is estimated that the total amount of
allowed, non-priority unsecured claims against DTI is in the approximate amount
of $10.3 million (the "Trade Claims"); and

         WHEREAS, if KLT, KCPL and GPE are successful in their defense of the
Causes, it is anticipated that the entirety of the Anticipated Proceeds would be
distributed solely to KLTT; and

          WHEREAS, if DTI and the Committee are successful in prosecuting the
Causes against KLT, GPE and KCPL, it is anticipated that Trade Claims would be
paid 100% of their claims from the Anticipated Proceeds plus interest thereon;
and

          WHEREAS, the parties to this Agreement believe that prosecution and
defense of the Causes will be expensive, will take substantial periods of time,
will likely delay distributions to creditors, and are subject to litigation
risks for all parties hereto.

          NOW, THEREFORE, in consideration of the premises, the covenants and
the agreements hereinafter set forth, and intending to be legally bound (subject
only to court approval as set forth hereafter), the parties hereto agree as
follows:

AGREEMENT

     1.  Court Approval. In conjunction with execution of this Agreement, DTI
and the Committee will file a joint motion seeking approval of the compromises
set forth herein pursuant to Fed. R. Bankr. P. 9019 (the "Motion") and seeking
entry of an order by the court presiding over the Case (the "Court") approving
the compromises and agreements set forth herein (the "Settlement Order"). The
Motion and the Settlement Order shall be in a form mutually satisfactory to DTI,
the Committee, and KLT. Also, the Committee shall not object to any motion
seeking approval of the compromises set forth in the Amended Ameren Settlement
and seeking entry of an order by the Court approving the compromises and
agreements set forth in the Amended Ameren Settlement. In the event such an
Amended Ameren Settlement is entered and approved by the Court, then the term
"Amended Ameren Claim" shall mean any allowed unsecured claim in the Case as
provided in the Amended Ameren Settlement.

     2.  Division of Anticipated Proceeds. The Anticipated Proceeds shall be
divided as follows:

         (a)  To the extent that the Douglass Claim and the MODOR Claim are
resolved in the Case and disallowed in full, from the Anticipated Proceeds, the
Trade Claims and any Amended Ameren Claim shall be paid, pro rata, the sum equal
to 90% of the aggregate amount of the Trade Claims and the Amended Ameren Claim,
if any, with the balance of the Anticipated Proceeds paid to KLTT.

         (b)  To the extent that DTI's objections to the Douglass Claim and the
MODOR Claim are resolved in the Case and either or both claims are not
disallowed in full, from the Anticipated Proceeds, the aggregate of the Trade
Claims, any Amended Ameren Claim, any allowed Douglass Claim, and any allowed
unsecured, non-priority portion of the MODOR Claim shall be paid, pro rata, the
sum equal to:  (i) 90% of the aggregate amount of the Trade Claims and the
Amended Ameren Claim, if any; plus (ii) 50% of the aggregate amount of any
allowed Douglass Claim; plus (iii) 50% of the aggregate amount of any allowed
unsecured, non-priority portion of the MODOR Claim; minus (iv) 50% of any
allowed priority amount of the MODOR Claim; with the balance of the Anticipated
Proceeds paid to KLTT.

         (c)  Notwithstanding the provisions of subparagraphs (a) and (b)
hereof, sufficient Anticipated Proceeds shall be paid to unsecured creditors to
cause the Trade Claims and any Amended Ameren Claim to be paid, pro rata, the
sum equal to 82.5% of the aggregate amount of the Trade Claims and the Amended
Ameren Claim, if any, with the balance of the Anticipated Proceeds paid to KLTT.

         (d)  The Sale Order shall provide the authority to make, at the closing
of the Sale, the payments set forth in this paragraph.

     3.  Failure of Sale to Close. Within sixty (60) days after the failure of
the Sale to close, KLT, at KLT's option, may cause the payments set forth in
paragraph 2 hereof to be made to unsecured creditors in any fashion and pursuant
to any structure that KLT deems appropriate in its sole and absolute discretion;
provided, however, that any such payments shall be made without condition and
any such structure shall not give rise to any liability to any recipient of any
such payment.

     4.  Full and Final Satisfaction. The payments to be made pursuant to the
alternative mechanisms set forth in either paragraphs 2 or 3 of this Agreement
to the Trade Claims, and on account of any Douglass Claim and any MODOR Claim,
shall be in full and final satisfaction of all such claims that such creditors
have or could assert in the Case.

     5.  Deconsolidation. The Committee shall not object to any motion filed by
KLT and its affiliates seeking Court approval in the Holdings Case, the DTI
Case, and/or the Virginia Case to:  (a) cause Holdings and its subsidiaries to
no longer be part of the consolidated tax group in which KLT and their
affiliates are members and GPE is the parent corporation and taxpayer, and/or
(b) take a worthless stock or asset deduction with respect to KLT's investment
in Holdings and its subsidiaries.

     6.  Release.

         (a)  For KLT. Upon completion of the payments set forth in paragraphs 2
or 3 of this Agreement, DTI, the Committee, each member of the Committee (other
than Oaktree Capital Management, LLC), the bankruptcy estate of DTI, their
respective successors, predecessors, assigns, any chapter 7 or 11 trustees in
the Case, and any parties claiming by, through or on behalf of any of them
(collectively the "Releasors"), shall be deemed to have released, acquitted and
forever discharged KLT, GPE, KCPL, and any and all corporations or other
entities currently or previously a member of a consolidated tax group in which
KLT were or are a member and GPE or KCPL is or was the parent corporation and
taxpayer, and their respective predecessors, successors, employees, officers,
directors, subsidiaries, affiliates, shareholders, partners, and assigns
(collectively, the "KLT Releasees") from any and all causes of action, suits,
controversies, claims, demands, obligations, or damages whatsoever, which the
Releasors had, have, or could have had, against any of the KLT Releasees from
the beginning of time to the date of this Agreement, in any way regarding,
relating to or in connection with DTI based upon any theory at law or in equity,
including but not limited to any theory based in whole or in part upon breach of
contract, estoppel, avoidance under 11 U.S.C. (section symbol) 542-553, any
provision of the Code, fraudulent transfer pursuant to any applicable non
bankruptcy law, equitable subordination, third party beneficiary, tort, and
fraud. In addition, acceptance of the payments described in paragraphs 2 or 3
hereof by any creditor in the Case shall constitute an accord and satisfaction
of any and all claims that such creditor has, had, or may have against DTI and
the KLT Releasees.

         (b)  For the Committee. Upon completion of the payments set forth in
paragraphs 2 or 3 of this Agreement, the KLT Releasees shall be deemed to have
released, acquitted and forever discharged the Committee, each member of the
Committee (other than Oaktree Capital Management, LLC), the bankruptcy estate of
DTI, any chapter 7 or 11 trustees in the Case, and their respective
predecessors, successors, employees, officers, directors, subsidiaries,
affiliates, shareholders, partners, and assigns (collectively, the "Committee
Releasees") and DTI and its successors, predecessors and assigns (collectively,
the "DTI Releasees") from any and all causes of action, suits, controversies,
claims, demands, obligations, or damages whatsoever, which the KLT Releasees
had, have, or could have had, against any of the Committee Releasees or any of
the DTI Releasees from the beginning of time to the date of this Agreement, in
any way regarding, relating to or in connection with DTI based upon any theory
at law or in equity, including but not limited to any theory based in whole or
in part upon breach of contract, estoppel, avoidance under 11 U.S.C. (section
symbol) 542-553, any provision of the Code, fraudulent transfer pursuant to any
applicable non bankruptcy law, equitable subordination, third party beneficiary,
tort, and fraud.

     7.  Assignment of Claims and Rights. Any and all claims of DTI, the DTI
bankruptcy estate and the Committee (that it, as a party in interest, could
bring for or on behalf of the Debtor) against Richard Weinstein, any officer or
director of DTI, or any other person or entity, are hereby assigned to KLTT.

     8.  Conditions Precedent. The obligations of KLT under this Agreement shall
be subject to the satisfaction of the following conditions, which may be waived
by KLT in their sole and absolute discretion:

         (a)  the closing of the Sale pursuant to terms materially the same as
contained in the Asset Sale Agreement; and

         (b)  the Trade Claims plus any Amended Ameren Claim shall not exceed
$12 million.

     9.  Mutual Cooperation. DTI, the Committee, KLT, GPE, and KCPL agree to
cooperate fully and use their best efforts to carry out the terms of this
Agreement, including obtaining approval of this Agreement, and entry of the
Settlement Order by the Court at the first available time on the Court's docket
after any notice periods required by Fed. R. Bankr. P. 2002. This cooperation
shall include, but not be limited to, prosecution of DTI's pending objections to
the claims of MODOR and Douglass.

    10.  Successor and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the parties hereto and their respective successors and
assigns.

    11.  Notices. Unless otherwise provided herein, any notice, request, waiver,
instruction, consent or document or other communication required or permitted to
be given by this Agreement shall be effective only if it is in writing and
(a) delivered by hand or sent by certified mail, return receipt requested,
(b) if sent by a nationally-recognized overnight delivery service with delivery
confirmed, or (c) if telexed or telecopied, with receipt confirmed as follows:

DTI:

Digital Teleport, Inc.

 

14567 N. Outer Forty Road, Suite 500

 

Chesterfield, Missouri 63017

 

Attn: President

 

Facsimile: (314) 880-1999

   

with a copy to:

Digital Teleport, Inc.

 

14567 N. Outer Forty Road, Suite 500

 

Chesterfield, Missouri 63017

 

Attn: General Counsel

 

Facsimile: (314) 880-1999

   

and a copy to:

Robert Richards, Esq.

 

Sonnenschein Nath & Rosenthal

 

Suite 8000 Sears Tower

 

233 South Wacker Drive

 

Chicago, IL 60606

 

Facsimile: (312) 876-7934

   

KLT:

KLT Telecom Inc.

 

10740 Nall, Suite 230

 

Overland Park, KS 66211

 

Attn: President

 

Facsimile: (913) 967-4340

   

with a copy to:

KLT Inc.

 

10740 Nall, Suite 230

 

Overland Park, Kansas 66211

 

Attn: General Counsel

 

Facsimile: (913) 967-4340

   

and a copy to:

Mark Shaiken, Esq.

 

Stinson Morrison Hecker LLP

 

1201 Walnut, Suite 2800

 

Kansas City, Missouri 64106

 

Facsimile: (816) 691-3495

   

Committee:

Shalom L. Kohn

 

Sidley Austin Brown & Wood

 

Bank One Plaza

 

10 S. Dearborn St.

 

Chicago, Illinois 60603

 

Facsimile: (312) 853-7036

   

KCPL:

Kansas City Power & Light Company

 

1201 Walnut, 20th Floor

 

Kansas City, Missouri 64106-2124

 

Attention: General Counsel

 

Facsimile: (816) 556-2787

   

GPE:

Great Plains Energy Incorporated

 

1201 Walnut, 20th Floor

 

Kansas City, Missouri 64106-2124

 

Attention: General Counsel

 

Facsimile: (816) 556-2787

The parties shall promptly notify each other of any change in their respective
addresses or facsimile numbers or of the person or office to receive notices,
requests or other communications under this Agreement. Notice shall be deemed to
have been given as of the date when so personally delivered, the next day when
delivered during business hours to an overnight delivery service properly
addressed or when receipt of a facsimile is confirmed, as the case may be,
unless the sending party has actual knowledge that such notice was not received
by the intended recipient.

    12.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri, without giving effect to
choice of law principles of said state.

    13.  Multiple Counterparts / Facsimile Execution. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signatures which shall be deemed the same
force and effect as an original signature.

    14.  Headings. The headings used in this Agreement are for convenience of
reference only and shall in no way define, limit or describe the scope or intent
of any provision of this Agreement.

    15.  Advice of Counsel. The parties hereto have reviewed and agreed to these
terms after consultation with, and upon advice of, counsel.

    16.  Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

    17.  Final Expression. This Agreement represents a final expression of the
understandings between the parties hereto and this Agreement may not be
contradicted by evidence of any prior oral agreement or of a contemporaneous
oral agreement or understanding between the parties hereto.

    18.  No Amendments. No amendments to this Agreement shall be effective
unless such amendment is in writing and signed by all parties hereto.

[the remainder of this page intentionally left blank]

 

 

    19.  WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY EXPRESSLY
UNCONDITIONALLY AND IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY FOR ANY
PROCEEDINGS ARISING OUT OF, UNDER OR IN CONNECTION WITH THE TERMS AND SUBJECT
MATTER OF THIS AGREEMENT.

    20.  Retention of Jurisdiction. The court presiding over the Case shall
retain jurisdiction to resolve any disputes arising under this Agreement.

           IN WITNESS WHEREOF, the parties hereto have executed this Agreement
on the day and year first above written.

DIGITAL TELEPORT, INC.




BY: /s/ Paul Pierron
TITLE: CEO/President

KLT TELECOM INC

.


BY: /s/ John J. Grossi
TITLE: CFO & Treasurer


KLT INC.




BY: /s/ John J. Grossi
TITLE: CFO & Treasurer


THE OFFICIAL UNSECURED CREDITORS COMMITTEE OF DIGITAL TELEPORT, INC

.

BY: /s/ Shalom L. Kohn
TITLE: Attorney




GREAT PLAINS ENERGY INCORPORATED





BY: /s/ B.J. Beaudoin
TITLE: President & CEO


KANSAS CITY POWER & LIGHT COMPANY





BY: /s/ B.J. Beaudoin
TITLE: CEO


